Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2015

                                     No. 04-15-00146-CV

                 IN THE INTEREST OF S.W.B.-L., ET AL., CHILDREN,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-PA-02179
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

        The State’s motion for extension of time to file its brief is GRANTED IN PART. The
State’s brief is due to be filed no later than July 31, 2015. Absent extenuating circumstances,
no further extensions will be granted.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court